UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2299


In re: LAWRENCE CRAWFORD; YAHYA MUQUIT, a/k/a Yahya Muquit;
ANTHONY COOK,

                    Petitioners.



 On Petition for Writ of Mandamus. (4:16-cv-03101-MBS-TER; 4:16-cv-03102-MBS-
TER; 4:16-cv-03103-MBS-TER; 4:16-cv-03104-MBS-TER; 4:16-cv-03105-MBS-TER;
4:16-cv-03106-MBS-TER; 4:16-cv-03107-MBS-TER; 8:16-cv-03194-RBH-JDA; 8:16-
                   cv-03327-RBH-JDA; 8:16-cv-03328-RBH-JDA)


Submitted: May 24, 2018                                           Decided: May 29, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Lawrence Crawford, Yahya Muquit, Anthony Cook, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Three South Carolina prisoners petition for a writ of mandamus, asking this court

for various forms of relief, including directing the district court and magistrate judges to

consolidate their respective federal actions and recuse themselves from those actions.

Petitioners have also filed several motions, including a motion for reconsideration of the

Clerk of Court’s prior order denying Petitioners’ motion to consolidate and a motion to

vacate all adverse orders. We deny mandamus relief and the pending motions.

       Mandamus is a drastic remedy to be used only in extraordinary circumstances.

Kerr v. U.S. Dist. Ct., 426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509, 516-17 (4th Cir. 2003). In fact, mandamus relief is available only when there are no

other means by which the relief sought could be granted, see Moussaoui, 333 F.3d at 517,

and the party has established a clear and indisputable right to the relief sought, see In re

Braxton, 258 F.3d 250, 261 (4th Cir. 2001).

       It is well established that mandamus may not be used as a substitute for appeal.

Will v. United States, 389 U.S. 90, 97 (1967); In re Lockheed Martin Corp., 503 F.3d

351, 353 (4th Cir. 2007); see Moussaoui, 333 F.3d at 517. And although “a district

judge’s refusal to disqualify himself can be reviewed in this circuit by way of a petition

for a writ of mandamus[,]” a writ of mandamus will not issue “when all that is shown is

that the district court abused its discretion when making the challenged ruling.” In re

Beard, 811 F.2d 818, 826-27 (4th Cir. 1987).

       We have reviewed Petitioners’ filings and conclude that Petitioners have not

established a clear and indisputable right to any of the forms of relief they seek.

                                              2
Accordingly, we deny the mandamus petition. We also deny all pending motions. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                  PETITION DENIED




                                          3